Citation Nr: 1117471	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  07-38 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel








INTRODUCTION

The Veteran served on active duty from November 1971 to December 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  


FINDING OF FACT

Resolving all doubt in the Veteran's favor, left ear hearing loss is likely related to service.


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and interpreted by the United States Court of Appeals for Veterans Claims (the Court).  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).  Given the determination reached in this decision, the Board is satisfied that adequate development has taken place and that there is a sound evidentiary basis for granting his service connection claim for left ear hearing loss, without detriment to the due process rights of the Veteran.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  

VA regulations provide that where a veteran served 90 days or more of continuous, active military service during a period of war or after January 1, 1947, and certain chronic diseases, including sensorineural hearing loss, become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Generally, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The determination of whether a veteran has a current hearing loss "disability" is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability for VA purposes when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  "[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The threshold for normal hearing is from 0 to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. at 157.  The regulations set forth in 38 C.F.R. § 3.385 operate only to establish when a hearing loss can be service connected.  Id. at 159.  It was also found that, regardless of when the criteria of 38 C.F.R. § 3.385 are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service.

Factual Background and Analysis

The Veteran seeks service connection for left ear hearing loss.  He originally sought service connection for bilateral hearing loss and for tinnitus and essentially contended that both disorders were due to his period of active service.  Subsequently he was granted service connection for right ear hearing loss in an November 2007 rating decision and was granted service connection for tinnitus in an April 2008 rating decision.  In his November 2006 claim, the Veteran stated that his unit was A Battery, 2nd Battalion, 67th Air Defense Artillery and that he was a Vulcan crewman gunner at Fort Bliss in Texas, Fort Riley in Kansas, and at the Kapaun Barracks in Kaiserlautern, Germany.  After a promotion he said that he was in charge of his own squad and Vulcan tank.  He also claimed that throughout his tour of duty he was on fire training missions.  He claimed that he detected hearing problems during his tour in Europe and had a problem hearing conversations with background noise and high pitched sounds.

The Veteran's DD Form 214 showed that the Veteran was a Vulcan crewman while in service and was expert with the M16, but there are no decorations, badges or medals that indicate that he ever participated in combat.  He was stationed in Europe for more than 11 months, but never participated in the Vietnam conflict.

Service treatment records did not show any complaints for or treatment of hearing loss in either ear or for tinnitus.  Service treatment records showed audiogram findings, in pure tone thresholds, in decibels, as follows for his November 1971 enlistment examination: 




HERTZ



500
1000
2000
3000
4000
LEFT
       15
15
15
10
10

Audiogram findings, in pure tone thresholds, in decibels, were as follows during the Veteran's August 1973 discharge examination:




HERTZ



500
1000
2000
3000
4000
LEFT
       35
25
25
N/A
20

Post-service, the results of a private audiogram from the Yankton Medical Clinic dated in August 1992 are in a graphical form and were not numerically interpreted.  Further, it is not clear if the private audiologist obtained speech recognition scores with use of the Maryland CNC Word List.  However, the graphical format of the audiogram is sufficiently clear to enable interpretation.  Audiogram findings, in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
       10
10
25
20
46


According to a very recent decision of the U.S. Court of Appeals for Veterans Claims VA has a duty, in certain circumstances, to clarify private medical evidence or explain why such clarification is not needed.  See Savage v. Shinseki, No. 09-4406 (Ct. Vet. App. Jan. 4, 2011).  However, it is clear from the 1992 private audiogram that the Veteran had a left ear hearing loss disability as measured by VA with a reading of at least 45 decibels at the 4000 Hz level in the left ear.  See 38 C.F.R. § 3.385.  A handwritten medical progress note, apparently written by a private audiologist or the Veteran's private physician, states that the Veteran complained of a problem with hearing and described what sounded like high frequency hearing loss confirmed by the audiogram.  Listed options discussed and recommended included hearing aids, ear plugs and muffs.  

The Veteran underwent a VA audiological examination in March 2007.  The examiner noted that the Veteran's discharge audiogram indicated a mild low frequency hearing loss at 500 Hz increasing to normal hearing in the 1000 to 4000 Hz range in each ear.  The Veteran complained of trouble hearing, especially with background noise, since he left service.  He reported that he was told that he would have to stay another two weeks for further testing if he wanted his hearing further assessed.  He complained of noise in service from small arms fire during basic training, and from practicing fire missions with the Vulcan, mortars, and 105 Howitzers about once a month, all without hearing protection.   He also stood or sat in the open turret of his tank and for six to eight months drove the tank as well.  He told the examiner that he first started noticing trouble hearing when he was sent to Germany.  He reported post-service occupational noise exposure from being a mechanic for one to two years, a parts man in a parts store for three years, and managing a machine shop for 24 years and five years at another location.  He said that he wore hearing protection around the large machines.  The Veteran also reported some recreational noise exposure from hunting (he wore hearing protection during target shooting) and from riding a motorcycle from 1978 to approximately 1993.  

Audiogram findings, in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
       10
15
30
40
50

Speech recognition scores on the Maryland CNC Word List were 94 percent in the Veteran's left ear.  Diagnosis was normal hearing sloping to a moderate sensorineural hearing loss in each ear.  Ear canals and tympanic membranes appeared normal.  The examiner noted that although mild hearing loss was noted at the 500 Hz level on discharge, this low frequency threshold was now within normal limits.  She explained that the low frequency hearing loss at discharge might have been due to a middle ear problem that was no longer present.  She also noted that the Veteran had a significant history of occupational noise exposure from managing a machine shop for nearly 29 years.  She opined that current hearing loss of either ear was less than likely related to any acoustic trauma, injury, disease, or event in military service.

In his June 2007 Notice of Disagreement the Veteran stated that the machine shop he had worked in for 29 years was not a high noise environment as the VA examiner had opined.  

In the November 2007 rating decision, the RO granted service connection for right ear hearing loss because it found, after resolving all reasonable doubt in favor of the Veteran, that service treatment records showed hearing loss in the right ear was incurred during service.

In his December 2007 VA Form 9, Substantive Appeal, the Veteran stated that he was left-handed and fired small arms off his left shoulder.  He also said that he fired more rounds of ammunition in service than during his hunting activities, that he wore a helmet post-service while riding a motorcycle, and that his job post-service working in an auto machine shop had minimal noise exposure.  Since his right ear hearing was now service-connected, he felt that his left ear hearing loss was also due to military noise exposure.  

In March 2008, another VA audiologist reviewed the Veteran's claims file and the March 2007 report of examination.  She noted that for purposes of VA rating, the Veteran's discharge audiogram showed normal hearing sensitivity for the left ear and normal hearing sensitivity with a mild loss at 500 Hz for the right ear.  She also reviewed the March 2007 VA audiogram and then opined that it was less than likely that the Veteran's hearing loss, in either ear, was related to military noise exposure.  She stated that while a mild low frequency hearing loss was noted in both ears at discharge several post-service evaluations documented normal low frequency hearing.  The 2007 audiogram showed the same more than 30 years after service, which she said documented that the low frequency hearing loss noted at discharge was temporary and did not persist.  

The Board's review of the medical and lay evidence of record indicates that the Veteran's current left ear hearing loss disorder is due to service and, thus, service connection is warranted for this claim.  Initially, the Board notes that the Veteran has either been diagnosed with sensorineural hearing loss in the left ear or it is clear from the record evidence that he has a current left ear hearing loss disability.  In addition, as noted above, the Veteran served in an air defense artillery and tank unit both at home and overseas and the Board finds that his testimony about acoustic trauma in service is credible because a layman, such as the Veteran, is competent to make observations about hearing difficulties and exposure to loud armaments.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

After reviewing the medical and lay evidence of record, the Board also finds that the preponderance of the evidence is, at the very least, in equipoise as to whether the Veteran's current left ear hearing loss disorder is the result of noise exposure during service.  The August 1973 discharge audiogram clearly shows right ear hearing loss in service because 40 decibels were noted at the 500 Hz level.  For the left ear, however, 35 decibels was measured for the left ear at 500 Hz and three other frequency levels did not measure 26 decibels.  Therefore, the discharge audiogram does not technically show a left ear hearing loss disability pursuant to VA regulations.  See 38 C.F.R. § 3.385.  However, the Board notes that the 35 decibels shown for 500 Hz is rather close to the 40 decibel trigger and that the 25 decibel figures for 1000 Hz and 2000 Hz are even closer to the 26 decibel alternate trigger found in the hearing loss regulations.  In effect, the Veteran's August 1973 discharge audiogram shows left ear hearing very much on the borderline between normal hearing and hearing loss.

Moreover, the Board is cognizant of the deterioration of the Veteran's hearing acuity during service.  Indeed, while the August 1973 audiogram shows normal left ear hearing within the meaning of VA regulations at the time of discharge, when the discharge audiogram is compared with the results of the November 1971 enlistment audiogram noted above, a clear decrease of hearing acuity is noted.  A comparison of both audiograms, which measures the Veteran's hearing at the beginning and end of his active military service, shows a significant shift towards left ear hearing loss during his two years of active service.  In view of the Veteran's written statements, and his oral statements to the 2007 VA examiner, especially about his noise exposure while in the tank unit during service, the Board finds that it is not unreasonable to find that the Veteran's left ear hearing loss began during service as a result of his military duties and that such hearing loss continued to trouble the Veteran from discharge to the present day. 

The Board finds that it cannot rely on the March 2007 VA audiological examination and the March 2008 VA medical opinion because those examiners never compared the Veteran's inservice enlistment audiogram with his discharge audiogram.  They also failed to note and describe the Veteran's apparent left ear hearing loss manifesting during service.  While it may be true that during service audiograms did not measure left ear hearing loss as a hearing impairment under VA regulations, see 38 C.F.R. § 3.385, both the 2007 and 2008 VA examiners failed to account for how the results of the Veteran's August 1973 discharge examination showed left ear hearing that was really on the borderline between normal limits and the criteria of Section 3.385.  In addition, neither VA examiner gave proper weight or credibility to the Veteran's lay evidence of acoustic trauma in service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that a VA examination is inadequate where a VA examiner ignores the Veteran's lay statements of an injury during service).  Thus, the conclusions of the VA examiners that the Veteran's left ear hearing loss was not related to his military service is not supported by the preponderance of evidence found in the claims file.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence which satisfactorily proves or disproves the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

In this case, the Board finds that the medical evidence is, at the very least, in equipoise as to the question of whether the Veteran's left ear hearing loss is related to service.  There can be no doubt that further medical inquiry could be undertaken with a view towards additional development of this claim.  However, the Board finds that under the circumstances of this case, upon granting this Veteran the benefit of the doubt, the Veteran's evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection for left ear hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  As the Veteran's evidence is sufficient under Barr to provide proof of a nexus, or relationship, between the Veteran's current left ear hearing loss and his period of active service, the Board finds that the Veteran has provided evidence of all the elements required for a grant of service connection for his claim.  Therefore, the claim for service connection for left ear hearing loss is granted.


ORDER

Service connection for left ear hearing loss is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


